UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2009 (Unaudited) Common Stocks98.5% Shares Value ($) Australia5.8% AGL Energy 50,290 632,596 BHP Billiton 31,343 1,200,237 Commonwealth Bank of Australia 32,970 1,607,683 Macquarie Group 16,320 698,713 National Australia Bank 22,440 546,035 Qantas Airways 354,840 943,079 Stockland 283,750 997,144 Westfield Group 102,820 1,146,673 Westpac Banking 23,614 531,531 Austria.6% Erste Group Bank 25,216 Belgium.3% KBC Groep 9,740 a Denmark.5% Carlsberg, Cl. B 9,230 Finland1.1% Fortum 34,360 934,400 Metso 19,100 674,388 France9.1% Atos Origin 13,980 a 643,016 AXA 77,894 1,846,936 BNP Paribas 23,367 1,872,522 Credit Agricole 42,400 751,271 GDF Suez 26,632 1,156,228 Sanofi-Aventis 31,680 2,500,539 Technip 8,810 623,900 Total 30,202 1,948,537 Vallourec 4,040 735,814 Vinci 18,040 1,020,742 Germany9.4% BASF 27,380 1,705,829 Bayer 29,610 2,375,354 Commerzbank 48,540 a 409,504 E.ON 24,890 1,042,956 GEA Group 55,060 1,228,169 HeidelbergCement 15,015 1,038,137 Lanxess 16,580 626,055 Metro 29,650 1,809,425 Rheinmetall 9,080 582,363 RWE 14,670 1,429,209 Salzgitter 12,291 1,205,895 Greece.5% Public Power 34,750 a Hong Kong2.4% Esprit Holdings 137,928 907,774 Hongkong Land Holdings 259,000 1,274,604 Hutchison Whampoa 98,000 670,195 New World Development 316,218 645,387 Ireland.5% CRH 25,498 Italy4.2% Banco Popolare 95,970 a 725,034 Enel 131,430 762,594 ENI 84,650 2,160,027 Fondiaria-Sai 41,670 663,666 Terna Rete Elettrica Nazionale 116,660 501,713 UniCredit 340,890 a 1,144,738 Japan20.6% Asahi Kasei 151,000 754,549 Astellas Pharma 38,100 1,419,174 Canon 39,500 1,669,865 Central Japan Railway 228 1,520,945 Daihatsu Motor 84,000 835,971 Daito Trust Construction 14,000 660,181 Fujitsu 321,000 2,064,348 Hino Motors 160,000 554,543 Honda Motor 56,300 1,903,619 Kaneka 91,000 577,315 KDDI 133 701,360 Keihin 103,000 1,533,590 Lawson 33,300 1,467,026 Makita 24,300 826,828 Mitsubishi 56,800 1,412,209 Mitsubishi UFJ Financial Group 211,100 1,033,585 Murata Manufacturing 16,800 829,517 Nomura Holdings 93,200 686,844 Pacific Metals 50,000 374,769 Sankyo 27,200 1,354,944 Shin-Etsu Chemical 10,500 591,838 Softbank 27,900 652,101 Sumitomo Mitsui Financial Group 36,300 1,034,898 Sumitomo Trust & Banking 80,000 388,913 Tokai Rika 37,300 839,412 Tokyo Gas 273,000 1,088,299 Toyota Tsusho 51,500 759,449 Trend Micro 11,600 440,856 Yamato Holdings 105,500 1,458,742 Netherlands2.6% ING Groep 67,240 a 665,103 Koninklijke DSM 18,700 923,781 Koninklijke Vopak 8,950 a 712,079 TNT 45,080 1,389,423 Norway1.8% DNB NOR 56,200 a 609,097 Petroleum Geo-Services 53,400 a 613,337 Telenor 101,800 a 1,425,073 Singapore1.1% Flextronics International 96,680 a 706,731 SembCorp Marine 342,000 891,231 Spain5.2% Banco Bilbao Vizcaya Argentaria 71,760 1,309,553 Banco Santander 162,070 2,683,471 Repsol 19,860 533,106 Telefonica 103,430 2,894,267 Sweden.8% Electrolux, Ser. B 47,930 a Switzerland7.9% Credit Suisse Group 37,850 1,873,382 Nestle 92,700 4,498,564 Novartis 14,615 798,248 Petroplus Holdings 21,590 a 397,175 Roche Holding 19,264 3,273,828 Swiss Life Holding 3,710 a 473,411 United Kingdom23.4% 3i Group 138,654 633,788 Anglo American 24,660 a 1,079,811 Aviva 127,210 817,561 Barclays 229,720 1,024,078 Berkeley Group Holdings 92,650 a 1,227,113 BP 206,500 2,001,228 British American Tobacco 73,680 2,399,789 BT Group 416,910 909,078 Compass Group 168,510 1,211,730 Cookson Group 97,368 a 663,987 GlaxoSmithKline 129,140 2,752,297 HSBC Holdings 183,370 2,099,313 IMI 96,930 811,768 Imperial Tobacco Group 42,210 1,336,277 Kingfisher 225,510 834,116 Legal & General Group 640,160 833,391 Man Group 86,880 432,913 Old Mutual 442,800 a 781,008 Rio Tinto 45,320 2,481,503 Royal Dutch Shell, Cl. A 7,930 241,056 Royal Dutch Shell, Cl. B 116,650 3,413,094 Thomas Cook Group 401,300 1,491,458 Unilever 66,110 2,129,205 Vodafone Group 449,660 1,043,677 WPP 89,650 882,570 United States.7% iShares MSCI EAFE Index Fund 17,360 Total Common Stocks (cost $128,994,563) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,500,000) 1,500,000 b Total Investments (cost $130,494,563) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $130,494,563. Net unrealized appreciation on investments was $12,040,882 of which $16,941,684 related to appreciated investment securities and $4,900,802 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ - Mutual Funds/Exchange Traded - - Funds + See Statement of Investments for country classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
